                                                                  Case 2:19-cv-01739-JCM-DJA Document 97
                                                                                                      96 Filed 04/21/21
                                                                                                               04/20/21 Page 1 of 2



                                                             1    GABROY LAW OFFICES
                                                                  Christian Gabroy (#8805)
                                                             2    Kaine Messer (#14240)
                                                                  The District at Green Valley Ranch
                                                             3    170 South Green Valley Parkway, Suite 280
                                                                  Henderson, Nevada 89012
                                                             4    Tel     (702) 259-7777
                                                                  Fax (702) 259-7704
                                                             5    christian@gabroy.com
                                                                  kmesser@gabroy.com
                                                             6    Attorneys for Plaintiff/Counter-Defendant
                                                                  Russell LeBarron
                                                             7
                                                                                             UNITED STATES DISTRICT COURT
                                                             8
                                                                                                    DISTRICT OF NEVADA
                                                             9
                                                                   RUSSELL LEBARRON, an individual;                 Case No.: 2:19-cv-01739-JCM-DJA
                                                             10
                                                                                      Plaintiff,
                                                             11    vs.                                              STIPULATION AND ORDER FOR
                                                                                                                    EXTENSION OF TIME TO FILE
                                                             12    INTERSTATE GROUP, LLC; DOES I                    PRETRIAL ORDER
GABROY LAW OFFICES




                                                                   through X; and ROE Corporations XI
                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                             13    through XX, inclusive,                           (FIRST REQUEST)
                           Henderson, Nevada 89012




                                                             14                        Defendant.
                                                             15
                                                                   INTERSTATE GROUP, LLC;
                                                             16
                                                                                      Counterclaimant,
                                                             17    vs.
                                                             18    RUSSELL LEBARRON,
                                                             19                        Counter-Defendant.
                                                             20
                                                                                       STIPULATION AND ORDER FOR EXTENSION
                                                             21                            OF TIME TO FILE PRETRIAL ORDER
                                                             22          The parties, by and through their respective counsel of record, submit the following
                                                             23   Stipulation And Order For Extension Of Time To File Pretrial Order.
                                                             24          Specifically, the Parties herein request the deadline to file their Joint Pretrial Order
                                                             25   be extended 30-days up to and including May 26, 2021.
                                                             26          This is the first request to extend time to file the Pretrial Order. Such extension
                                                             27   request herein is made in good faith.
                                                             28          Such extension request is needed as the parties are currently engaged in good-faith,
                                                                                                           Page 1 of 2
                                                                  Case 2:19-cv-01739-JCM-DJA Document 97
                                                                                                      96 Filed 04/21/21
                                                                                                               04/20/21 Page 2 of 2



                                                             1    potential resolution discussions. This request is not sought for any improper purpose or other
                                                             2    reason of delay. Rather, it is sought only to conserve expenditures and resources of this
                                                             3    litigation while the parties engage in such potential resolution efforts and while the parties
                                                             4    discuss various aspects of the anticipated trial.
                                                             5           IT IS SO STIPULATED.
                                                             6
                                                                   Dated this 20th day of April 2021.           Dated this 20th day of April 2021.
                                                             7
                                                                   Respectfully submitted,                      Respectfully submitted,
                                                             8

                                                             9     /s/ Christian Gabroy                         /s/ Malani L. Kotchka
                                                                   Christian Gabroy, Esq.                       Malani L. Kotchka, Esq.
                                                             10    Nev. Bar No. 8805                            Nev. Bar No. 0283
                                                                   GABROY LAW OFFICES                           HEJMANOWSKI & MCCREA LLC
                                                             11    170 S. Green Valley Parkway, Ste 280         520 South Fourth Street, Suite 320
                                                                   Henderson, Nevada 89012                      Las Vegas, NV 89101
                                                             12    Tel (702) 259-7777                           Tel: (702) 834-8777
GABROY LAW OFFICES




                                                                   Fax (702) 259-7704                           Fax: (702) 834-5262
                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                             13
                           Henderson, Nevada 89012




                                                                   Attorneys for Plaintiff/Counter-             Attorney for Defendant/Counterclaimant
                                                             14    Defendant
                                                             15

                                                             16   IT IS SO ORDERED.
                                                             17

                                                             18            April 21
                                                                  Dated: ____________, 2021             ___________________________________
                                                             19                                         United States Magistrate Judge
                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26
                                                             27

                                                             28

                                                                                                            Page 2 of 2
